Per Curiam.
The court below had the power to grant the order appealed from, and it was proper so to do, unless the reply of the plaintiff to the counter-claim in question is to be treated as a nullity. We do not see how this can be done. If the defendants desired to have the same made more definite, they should have made a motion for that purpose. The denial, as it stands, applies to all that is contained in the counter-claim as pleaded. It is true that it is very loosely drawn, but the remedy was by motion to have it put in proper form. Order appealed from affirmed, with $10 costs.